Citation Nr: 1603103	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  14-14 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to September 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO awarded the Veteran service connection for PTSD, and assigned an initial 30 percent disability rating effective April 10, 2012.  The Veteran disagreed with the assigned rating and perfected this appeal.  During the course of the appeal, the RO increased Veteran's PTSD rating from 30 to 50 percent, also effective April 10, 2012.  As discussed below, the Veteran has indicated his desire to withdraw his appeal.  


FINDING OF FACT

In correspondence received by VA in November 2015, the Veteran indicated his intent to withdraw his appeal as to entitlement to a higher disability rating for PTSD.


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's Substantive Appeal have been met as to his claim for a higher disability rating for PTSD.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2015).
The Veteran has perfected an appeal of his claim for a higher disability rating for PTSD.  On a November 2015 VA Form 21-4138 (Statement in Support of Claim), the Veteran specifically indicated a desire to withdraw this appeal from appellate status, stating "I wish to withdraw my appeal on my claim for P.T.S.D.  I no longer wish to procede (sic) with the appeal.  I am satisfied with the rating given."  The Veteran signed and dated the statement, and his representative submitted it to VA with a formal Motion to Withdraw Appeal.

The Board finds that the Veteran's November 2015 correspondence qualifies as a valid withdrawal of his appeal for a higher disability rating for PTSD.  See 38 C.F.R. § 20.204 (2015).  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to this issue, and it is dismissed.


ORDER

The appeal of entitlement to an initial rating greater than 50 percent for PTSD is dismissed.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


